In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vaughan, J.), dated February 23, 2011, which granted the motion of the defendant $2.00 Only Stores, Inc., for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
As a general rule, liability for a dangerous condition on real property must be predicated upon ownership, occupancy, control, or special use of that property (see Ellers v Horwitz Family Ltd. Partnership, 36 AD3d 849 [2007]; Morrison v Gerlitzky, 282 AD2d 725 [2001]; Millman v Citibank, 216 AD2d 278 [1995]). Here, the defendant $2.00 Only Stores, Inc. (hereinafter the defendant), established, prima facie, that, as a tenant of a building owned by the plaintiffs employer, a nonparty to this action, it used the interior staircase where the accident occurred along with the landlord and had no duty to maintain it (see Morrison v Gerlitzky, 282 AD2d 725 [2001]; Millman v Citibank, 216 AD2d 278 [1995]). In opposition, the plaintiff failed to raise a triable issue of fact as to whether the defendant made special use of the staircase (see Morrison v Gerlitzky, 282 AD2d 725 [2001]; Millman v Citibank, 216 AD2d 278 [1995]). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint insofar as asserted against it. Balkin, J.E, Eng, Hall and Sgroi, JJ., concur.